DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action acknowledges the applicant’s amendment filed on 12/7/2020. Claims 1-12 are pending in the application. 
The text of those sections of Title 35, U.S. code not included in this action can be found in a prior Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the weakened part and the firm connecting edge must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 6/30/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The addition of the limitation “opening part” throughout the specification.
Applicant is required to cancel the new matter in the reply to this Office Action.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not recite the limitation “weakened part”. It is not clear if the weakened part is referring to structure 5 or another structure.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification does not describe the limitation “weakened part”. As stated above, it is unclear if the weakened part is structure “5” in the specification and drawings or something else.
The specification does not sufficiently describe or show the limitation “firm connecting edge”. It is not clear where the structure will be formed on the container.
The specification does not sufficiently describe the reverse movable part and how it functions with the opening movable part. It is not clear how the reverse movable part moves with respect to the opening movable part. It is not clear if the reverse movable part prevents and allows the opening movable part to move or just creates a space for the opening movable part.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5 and 9-10 recite the limitation “weakened part”. It is not clear which structure is considered the weakened part.
Claim 1 recites firm connecting edge, since the structure is not shown in the drawings; it is not clear where the structure is positioned on the container.
Claim 1 recites the limitation “the reverse movable part is configured to be deformable allowing for a deformation space for the opening movable part”. It is unclear how the two structures function together.
Due to the 112 rejections, described above, prior art is applied as best as can be determined.

Claim Rejections - 35 USC § 102
Claim(s) 1-2, 5-9 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolduc US 7,893,730.
With regards to claim 1, Bolduc discloses an instant mixing container, comprising a main container and at least one secondary container 21 which are sealed, the secondary container being provided in the main container; wherein the main container comprises a main storage chamber 19, and the secondary container comprises a secondary storage chamber; an opening movable part 44 is provided on a sidewall of the main container, a reverse movable part 29 is provided on the main container, and a weakened part 46 comprising a weak connecting edge and optionally a firm connecting edge with respect to a sidewall of a secondary container is provided on the sidewall of the secondary container; the opening movable part is configured to be deformable; and when an external force is applied to the opening movable part, the opening movable part is deformed toward the weakened part on the sidewall of the secondary container to open it directly or indirectly, so as to communicate the main storage chamber with the secondary storage chamber or communicate respective secondary storage chambers of two adjacent secondary containers; and the reverse movable part is configured to be deformable allowing for a deformation space for the opening movable part.
With regards to claim 2, Bolduc discloses a middle part of the reverse movable part 29 is convex and a peripheral part of the reverse movable part is concave or the middle part of the reverse movable part is concave and the peripheral part is convex.

With regards to claim 6, Bolduc discloses a reinforcing rib is provided on the wall of the main container, and/or a connection skeleton 23/24 is provided between the main container and the secondary container; the connecting skeleton is configured to fix a position of the secondary container relative to the main container.
With regards to claim 7, Bolduc discloses an inner concave part is provided on the side wall of the main container; and the opening movable part is arranged on the inner concave part.
With regards to claim 8, Bolduc discloses an inner container skeleton is provided at an upper end of the secondary container; an upper end of the inner container skeleton 23/24 extends out of the opening of the main container and a main container sealing unit, and an external sealing unit for the inner container skeleton is hermetically connected to the opening of the inner container skeleton.
With regards to claim 9, Bolduc discloses an opening connecting rod is provided between the opening movable part and the weakened part.
With regards to claim 11, Bolduc discloses an instant mixing product, characterized by comprising the instant mixing container according to claim 1, wherein different materials are separately stored in the main storage chamber and the secondary storage chamber. (Col 3:37-52)
With regards to claim 12, Bolduc discloses the main storage chamber and/or the secondary storage chamber is/are further filled with ozone, carbon dioxide or an inert gas.

Claim Rejections - 35 USC § 103
Claims 3-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolduc US 7,893,730 in view of Juneau US 7,802,678 B2 previously cited.
With regards to claim 3, Bolduc discloses the claimed invention (secondary storage container) as stated above but it does not specifically disclose when there are a plurality of secondary storage chambers, each of the secondary storage chambers is 
However, Juneau teaches that it was known in the art to have a plurality of secondary storage chambers 54, each of the secondary storage chambers is isolated from each other and one of the secondary storage chambers corresponds to at least one of the opening movable part.
The inventions of Bolduc and Juneau are both drawn to the field of containers that are capable of holding and mixing items. Each containers includes a main and secondary storage container having articles to be mixed together. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the secondary storage container in Bolduc by providing a plurality of secondary storage chambers to correspond with at least one of the opening movable part as taught by Juneau for the purposes of providing numerous amounts of articles to be mixed.
With regards to claim 4, Bolduc discloses the secondary container 21 is fixed in position relative to the main container but it does not specifically disclose a first opening is provided at a top of the secondary container and is sealed by a sealing unit; a partition is provided between adjacent containers to isolate the storage chambers; a second opening is provided at the partition corresponding to the first opening; and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the secondary container arranged to have a first opening is provided at a top since it was known in the art that doing so would provide an alternate form if the secondary container.
With regards to claim 10, Bolduc discloses the claimed invention as stated above but it does not specifically disclose an opening pull ring is further provided on an outer side of the opening movable part, and the two ends of the opening connecting rod are connected with the opening pull ring and the weakened part, respectively.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to add an opening pull ring to the container since it was known in the art that doing so would allow easier opening of the secondary container.

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. The Applicant recites in the remarks that the amendments to the claims, remedies the 112 issues raised in the prior office action. However, as stated above, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924.  The examiner can normally be reached on 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736